Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C.SECTION 1350 Michael V. Shustek, as Chief Executive Officer and Director of the Manager of Vestin Mortgage, Inc., the sole Manager of Vestin Fund III, LLC (the “Registrant”), and Rocio Revollo, as Chief Financial Officer of Vestin Mortgage, Inc., hereby certify, pursuant to 18 U.S.C. §1350, that (1) the Registrant’s Report on Form 10-Q for the period ended June 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m or 78o(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: August 10, 2007 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer and Director of the Manager* of Vestin Mortgage, Inc., Manager of the Registrant Dated: August 10, 2007 /s/Rocio Revollo Rocio Revollo Chief Financial Officer of the Manager* of Vestin Mortgage, Inc., Manager of the Registrant * Michael V. Shustek and Rocio Revollo function, respectively, as the equivalent of the Chief Executive Officer and Chief Financial Officer of the Registrant for purposes of 18 U.S.C. Section 1350.
